—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), entered September 8, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant met its initial burden of showing, as a matter of law, that it did not have constructive notice of the allegedly wet or damp floor inside its supermarket adjacent to the entranceway (see, Gordon v American Museum of Natural History, 67 NY2d 836, 837-838; Negri v Stop & Shop, 65 NY2d 625, 626). In opposition to the prima facie showing proffered by the defendant in support of its motion for summary judgment, the plaintiffs failed to raise a triable issue of fact as to whether the wet condition was visible and apparent, and whether it existed for a sufficient length of time prior to the accident to permit the defendant’s employees to discover and remedy it (see, Gordon v American Museum of Natural History, supra; Kershner v Pathmark Stores, 280 AD2d 583; Chemont v Path-mark Supermarkets, 279 AD2d 545; Seneglia v FPL Foods, 273 AD2d 221). Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.